Citation Nr: 9920515	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-14 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include hiatal hernia, gastroesophageal reflux 
disorder, diverticulosis, and gastric ulcer.   

2.  Entitlement to service connection for a left knee, hip 
and lumbar disc injuries.  

3.  Entitlement to service connection for residuals of 
mustard gas exposure, to include a scar on the right arm, 
itching of the eyes, and a lung disorder.  

4.  Entitlement to an initial compensable evaluation for 
bilateral defective hearing.  

5.  Entitlement to an initial compensable evaluation for a 
left hand injury.  

6.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from June 1954 to December 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied the benefits sought on appeal.  The Board has remanded 
the claim for service connection for left knee disability.  
The remaining claims have been decided.  


FINDINGS OF FACT

1.  The claim for service connection for a gastrointestinal 
disorder, to include hiatal hernia, gastroesophageal reflux 
disorder, diverticulosis, and gastric ulcer, is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The claim for service connection for hip and lumbar disc 
injuries is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

3.  The claim for service connection for residuals of mustard 
gas exposure, to include a scar on the right arm, itching of 
the eyes, and a lung disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

4.  VA audiological testing reveals Level I hearing acuity 
bilaterally.  

5.  Residuals of a left hand injury which can be attributed 
to a service-connected injury are manifested by posterior 
displacement of the second metacarpal phalangeal joint of the 
left hand and some restriction of range of motion of the 
index finger of the left hand at the metacarpal phalangeal 
joint.  

6.  The veteran's two separate permanent service-connected 
disabilities do not clearly interfere with normal 
employability.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
gastrointestinal disorder, to include hiatal hernia, 
gastroesophageal reflux disorder, diverticulosis, and gastric 
ulcer.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for hip and lumbar 
disc injuries.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of 
mustard gas exposure, to include a scar on the right arm, 
itching of the eyes, and a lung disorder. 
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The schedular criteria for a compensable disability 
rating for bilateral defective hearing have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1999).

5.  The schedular criteria for a compensable disability 
rating for a left hand disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4,71a, 
Diagnostic Code 5299-5225 (1998).

6.  The criteria for a 10 percent evaluation for multiple, 
noncompensable service-connected disabilities have not been 
met.  38 C.F.R. § 3.324 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for a 
gastrointestinal disorder and a left knee disability are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Regrettably, the veteran's service medical records have not 
been located, despite extensive record searches by the 
National Personnel Records Center (NPRC).  It is presumed, 
therefore, that these records were destroyed in a fire in 
1973 at the NPRC.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of the case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Where service medical 
records are unavailable, the heightened duty to assist 
includes the obligation to search for alternate methods of 
proving service connection.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  Service connection may also be shown 
through lay evidence.  Smith v. Derwinski, 2 Vet. App. 147, 
148 (1992).  As to these missing service medical records, the 
RO has made repeated attempts to locate them, but with 
negative results.  

The RO was able to locate morning reports and a clinical 
record brief which reveal that the veteran was hospitalized 
from May 19, 1955, to May 31, 1955, for parotitis.  An Army 
document entitled "Physical and Mental Status on Release from 
Active Service" disclosed that the veteran's physical 
condition in December 1958 was such that he was considered 
physically qualified for separation or for reenlistment 
without re-examination, provided that he re-enlist within 90 
days and that he state he had not acquired new diseases or 
injuries during the interval period when not a member of the 
military service.  In addition, the veteran has submitted lay 
evidence to support his service-connection claims.  

I.  Service Connection Claims  

a.  Gastrointestinal Disorder

The veteran filed his claim for service connection for 
gastrointestinal disorder in March 1995.   He indicated that 
he had received a diagnosis of gastric ulcer in October 1961, 
from St. Catherine's Hospital in East Chicago, Indiana.  He 
added that he was currently being treated for a hiatal hernia 
with cimetidine daily and a bland reflux diet.  

A letter from Inland Steel Company, dated in August 1992 and 
enclosing old medical records, revealed that the veteran had 
been employed there from December 1958 through August 1972.  
These records included a "hospital report" describing a 
November 1959 episode of headache and vomiting occurring at 
work.  An October 1961 entry noted that he had been absent 
for one week during which time he had a medical work-up at 
St. Catherine's Hospital for a gastric ulcer.  He was not put 
on any work restrictions.  

With his claim, the veteran submitted a March 1994 VA medical 
record indicating a diagnosis of gastroesophageal reflux 
disorder and hiatal hernia, noted as small in size.  He was 
to continue on Tagamet and remain on a bland, reflux diet.  
An 

October 1994 private outpatient medical report provided a 
diagnosis of hiatal hernia, with history of ulcer.  Lay 
evidence in January 1995 from Dave Personett and Wendell 
Grayson disclosed their recollections that the veteran had 
had stomach and intestinal problems shortly after having been 
being released from active duty.  A February 1995 letter from 
Michael D. Reese, M.D., a private physician, revealed that 
the veteran was then under his care for reflux esophagitis 
(heartburn). Additionally, a VA x-ray report documenting 
results of a barium enema in March 1995 provided an 
impression of mild sigmoid diverticulosis.  

At his RO hearing in August 1995, the veteran testified that 
he had had no problems while on active duty, but that within 
a year after separation he started experiencing stomach 
problems.  He referred to the 1959 Inland Steel outpatient 
report, stating that on the occasion documented he even 
missed work.  He stated that this episode showed that he had 
had either a hernia or an ulcer which could have taken a 
period of time to fully develop.  Moreover, although his 
present doctor had told him that his abdominal pain had no 
connection with the hiatal hernia, the veteran believed that 
it did because both disorders had developed at approximately 
the same time.  He reported also that the intestinal wall had 
hardened, and although the pain varied, his symptoms were 
constant, alternating between diarrhea and constipation.  

Lay evidence from Georgia Stevens Kirby in February 1996 
verified that the veteran had abdominal pain, "slow 
movement," and a hardening of the intestine wall, which had 
occurred at the same time as the gastric ulcer.  

A second barium enema, in February 1996 visualized the entire 
colon.  Multiple diverticula were demonstrated throughout the 
colon.  

It is not disputed that the veteran currently has 
gastroesophageal reflux disorder, hiatal hernia, and sigmoid 
diverticulosis, as well as a history of gastric ulcer.  He 
thus meets the first prong of the criteria for a well 
grounded claim.  There is no competent evidence, however, 
that any of these current disorders were incurred in service.  
Lay statements of stomach problems shortly after service, 
even when considered credible, are not probative evidence as 
to the existence of a particular gastrointestinal disorder or 
disorders.  Lay individuals are not competent on matters of 
medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  And while the veteran cites the Inland Steel 
record of headache and vomiting as indicative of a stomach 
and intestinal disorder within a year of service, this report 
does not include a diagnosis.  Without a diagnosis, there is 
no way of determining the etiology of these symptoms.  

Further, for presumptive service connection to be of 
application, a disorder must be listed under 38 C.F.R. 
§ 3.309 as one of the diseases subject to presumptive service 
connection and must also have become manifest to a 
compensable degree within, generally, the one-year period 
following service.  38 C.F.R. § 3.307.  Gastric ulcer is 
listed under Section 3.309.  There is no probative evidence, 
however, that the veteran had incurred the disease before 
1961, nearly three years after service when he was treated at 
St. Catherine's Hospital.  The gastroesophageal reflux 
disorder, hiatal hernia, and sigmoid diverticulosis are not 
subject to presumptive service connection and have not been 
shown to have become manifest until nearly forty years after 
service.  Thus, the Board is unable to conclude from the 
evidence that any of these disorders were incurred during the 
veteran's military service.  Finally, the nexus element has 
not been met, as there is no medical evidence linking any of 
the veteran's current gastrointestinal disorders to his 
military service.  

Although the veteran has provided his opinion that all of his 
stomach and intestinal problems began shortly after service 
and that they are subject to presumptive service connection, 
he, as a lay person, is not a physician, and lay persons are 
not competent to offer medical opinions.  Similarly, as was 
noted previously, the statements from former fellow 
servicemen recalling the veteran's stomach and intestinal 
problems after service is not competent evidence relating 
current diagnoses of various gastrointestinal disorders to 
service.  A question centering upon the relationship of one 
condition to another is not a relationship susceptible to 
informal lay observation, and thus for there to be credible 
evidence of such relationship, medical evidence is required.  
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
Accordingly, this claim must be denied.  

b.  Hip and Lumbar Disc Injuries

In his testimony in August 1995, the veteran alleged injuries 
to the hip and back that were caused by a parachute jump in 
1958.  He also testified that he had had hip and back trouble 
down through the years.  As was mentioned, most of his 
service medical records are missing.  Statements from fellow 
servicemen in January 1995 are to the effect that he had had 
leg problems or leg injury in service.  The first medical 
evidence of back disability dated from the mid 1990's.  There 
is no medical evidence specifically of a hip disability.  
According to Dr.  Reese, the numbness of the veteran's left 
thigh was due to nerve impingement  from possible 
degenerative disc disease of the lumbar spine.

In determining whether this claim is well grounded, the Board 
concedes that statements and testimony by and on the 
veteran's behalf as to parachute landing injury of the back 
and hip as the result of a bad landing are credible.  There 
is also current medical evidence of the existence of chronic 
back disability.  However, there is no medical opinion 
linking this disability, lumbar disc disease, to service or 
to any incident of service.  The veteran's testimony as to 
persistent back problems since service, even while considered 
credible, does not provide probative evidence of continuity 
of pertinent symptomatology linking current disorder to 
service.  Savage v. Gober, 10 Vet.App. 488 (1997).  As to the 
hip, there is no current medical evidence of hip disability; 
the thigh symptomatology appears to be caused by lumbar disc 
disease.  Because not all the elements necessary to well 
ground the hip and the low back claims are present, these 
claims are no plausible, and must be denied.

c.  Mustard Gas Exposure

In considering the claim for residuals of mustard gas 
exposure, the Board must take cognizance of Pearlman v. West, 
11 Vet. App. 443 (1998).  In Pearlman, the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. § 3.316 
involving claims based on chronic effects of exposure to 
mustard gas created a relaxed standard for well grounding 
such claims.  The Court specifically held that, for purposes 
of submitting a well-grounded claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, the Board must assume 
that lay testimony of a veteran regarding exposure is true 
and that for veterans exposed to specified vesicant agents, 
the initial burden of providing medical evidence of a nexus 
between a current disorder and active military service is 
relaxed.  Service connection may be granted, however, only if 
a veteran currently has one of the conditions specifically 
included in the regulation.  For service connection to be 
granted, a veteran must have experienced (1) full-body 
exposure; (2) to the specified vesicant agent; (3) during 
active military service, and (4) have subsequently developed 
one or more of the specified conditions.  Since the veteran 
does not have a diagnosis of one of specified conditions, 
this claim is not well grounded.  

In March 1995, the veteran claimed that he had been exposed 
to mustard gas during military service.  The veteran's 
principal contention throughout this appeal is that he was 
one of selected individuals from the 101st Airborne Division 
chosen to participate in a Chemical, Biological, and 
Radiological (CBR) school at Fort Campbell, Kentucky, from 
September 30 to October 12, 1957.  As part of this training, 
an ointment containing mustard gas was applied to the inside 
of his right arm by a sharp instrument which did not 
penetrate the skin, resulting in a large blister which caused 
a scar which remains to this day.  He appears also to contend 
that during basic training with Headquarters Company, 502nd 
Airborne Infantry Battle Group, 101st Airborne Division at 
Fort Campbell, Kentucky, he participated in "routine field-
training exercises" involving chemical agent exposure.  He 
has submitted a photograph, purportedly including himself, of 
a large group of soldiers wearing gas masks.  

Evidence which must be considered relating to this claim 
includes lay evidence.  In 
January 1995, Vernon H. Laughy wrote that he had served in 
the 101st Airborne Division with the veteran and could verify 
the veteran's exposure with mustard gas in October 1957 and 
other chemical agents during active service.  Larry E. 
Johnson stated that the veteran had attended CBR school at 
Fort Campbell and that mustard gas had been used for training 
purposes, resulting in a blister and scar on the veteran's 
right arm.  In March 1995, Georgia Stevens Kirby wrote that 
in August 1957 the veteran had a blister on the inside of his 
right arm which later formed visible scar tissue.  

Additionally, Michael D. Reese, M.D., a private physician, 
wrote in January 1995 that the veteran had recently undergone 
pulmonary function testing which indicated moderate 
restrictive lung disease with a probable obstructive 
component.  Although the veteran did have a 30-40 pack a year 
history of smoking, his lung disease could have been 
exacerbated by exposure to mustard gas in the service.  

In August 1995, the veteran was seen by a medical consultant, 
C. Bryce Hartley, II, M.D., of Georgia Lung Associates, with 
a reported history of for several years of progressive 
dyspnea and intermittent cough with mucopurulent sputum 
production associated with laryngitis and some sinus 
complaints.  He denied peripheral edema or orthopnea.  He had 
quit smoking five years ago, although prior to that time he 
had smoked 30-40 pack years.  History was positive for 
symptoms suggestive of chronic bronchitis.  He had worked in 
a steel mill and as an electrician in the past and stated 
that in military service he had been exposed to mustard gas.  
Physical examination involved multiple tests.  A chest x-ray 
demonstrated a normal cardiac silhouette and perhaps a 
slightly prominent interstitial lung pattern.  Pulmonary 
function tests demonstrated normal flow rates and moderate 
pulmonary restriction with mild reduction in diffusing 
capacity.  Dr. Hartley concluded that interstitial lung 
disease should be ruled out.  

Further tests were performed in September 1995.  A 
bronchoscopy provided an impression of probable interstitial 
lung disease, and a CT scan of the chest an impression of 
interstitial lung disease.  The CT showed peripheral septal 
thickening consistent with interstitial pneumonitis.  The 
peribronchovascular thickening can be seen with desquamative 
interstitial pneumonia or chronic bronchitis or pulmonary 
edema.  Intrafissural calcification in the right major 
fissure can be seen from previous inflammatory process within 
the pleural space and is also associated with asbestosis 
exposure.  A left upper lobe lung biopsy revealed fragments 
of benign respiratory epithelium pulmonary parenchyma with 
mild fibrosis. 

In November 1995 Dr. Hartley wrote that the veteran had been 
evaluated recently for chronic cough and dyspnea.  Evaluation 
thus far included physiologic assessment which demonstrated 
moderate pulmonary restriction with mild to moderate 
reduction in diffusing capacity.  Flow rates were within 
normal limits, but static lung volumes were significantly 
reduced.  Morphological studies to evaluate this pulmonary 
restriction included a high resolution CT of the thorax which 
had demonstrated changes consistent with interstitial lung 
disease.  Dr. Hartley stated that, at the present time, the 
veteran did have significant pulmonary dysfunction probably 
related to an interstitial lung disorder that had yet to be 
fully characterized.  

Under 38 C.F.R. § 3.316, pertaining to claims based on 
chronic effects of exposure to mustard gas and Lewisite, 
exposure to the specified vesicant agents during active 
military service under particular circumstances together with 
the subsequent development of any of the indicated conditions 
is sufficient to establish service connection for that 
condition.  These include:  (1) Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers:  Nasopharyngeal, laryngeal, lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin.  (2)  Full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease.  Service connection will not be 
established if the claimed condition is due to the veteran's 
own willful misconduct or if there is affirmative evidence 
that establishes a nonservice-related supervening condition 
or event as the cause of the claimed condition.  

For purposes of deciding whether this claim is well grounded, 
the veteran's exposure to mustard gas in service will be 
conceded because his assertions in this regard are deemed 
credible.  As to the existence of current disability, he 
claims skin, eye and lung disorders secondary to this 
exposure.  The medical evidence shows that he suffers from a 
form of interstitial lung disease.  The medical evidence does 
not show that he suffers from any of the respiratory 
disorders or eye disorders listed at 38 C.F.R. § 3.316.  He 
has not presented medical opinion linking his interstitial 
lung disease to service.  In this regard, Dr. Reese's opinion 
that the veteran's lung disorder "could have been 
exacerbated by exposure to mustard gas in the service" is 
too speculative to well ground the claim.  As to the skin 
disorder and itching eye claims, the veteran has presented no 
medical opinion linking any such disorders to service.  The 
mustard gas exposure claim is not well grounded and is 
denied.

II.  Increased Rating Claims  

The Board notes that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

These claims involve the veteran's dissatisfaction with the 
initial ratings assigned following grants of service 
connection.  He filed these claims in October 1990.  
Following development of the evidence, the RO granted service 
connection for a bilateral hearing loss in May 1993 at a 
noncompensable evaluation and in August 1993 for a left hand 
injury.  The Board has considered all the evidence, but finds 
no basis for a higher rating during any portion of the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

As to the claim for an increased rating for bilateral 
defective hearing, a February 1994 examination report from 
Cobb Ear, Nose, and Throat Associates indicated that the 
veteran's hearing acuity was within normal limits bilaterally 
from 250 to 2000 Hertz, but dropped to severe-to-profound 
high frequency sensorineural hearing loss bilaterally.  

VA audiological evaluation in April 1994 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
25
80
85
LEFT
N/A
10
15
70
85

The average pure tone threshold for the right ear was 50 and 
for the left 45.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.  The 
audiologist noted a bilateral sensorineural hearing loss.  

An October 1994 audiological examination by Audiological 
Consultants of Atlanta noted that the veteran had noticed a 
hearing impairment bilaterally since 1960 and felt that his 
hearing had decreased gradually over the past few years.  
Pure tone air and bone conduction audiometry revealed 
essentially normal hearing through 2000 Hertz, sloping 
steeply to a severe sensorineural hearing impairment from 
3000 to 8000 Hertz bilaterally.  Speech discrimination scores 
were 92 percent for the right ear and 96 percent for the 
left.  

A November 1994 letter from the veteran's physician, Dr. 
Reese, stated that he had enclosed a copy of a recent 
audiological evaluation of the veteran's hearing and that the 
test indicated a severe high frequency sensory hearing loss.  

In reviewing the above audiological reports, the Board notes 
that all of them, including the VA report, reveal bilateral 
hearing acuity within normal limits through 2000 Hertz and 
show severe high-frequency sensorineural hearing loss 
bilaterally at 3000 Hertz and above.  The report from 
Audiological Consultants of Atlanta indicates speech 
discrimination scores comparable to those found by VA.  
Comparatively speaking, then, the Board finds no significant 
difference in the results of audiological testing from 
private providers and from VA.  

VA regulations require that audiological examinations must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test, together with the 
results of the pure tone audiometry test.  38 C.F.R. § 4.85.  
To ascertain the overall degree of hearing loss for each ear, 
the VA must plot the average of the audiometry test with the 
controlled speech discrimination test on a chart.  To 
evaluate the numeric designation of hearing impairment, the 
Schedule for Rating Disabilities establishes 9 categories of 
average pure tone decibel loss.  

With the use of this chart, the veteran's right ear and left 
ear hearing acuity are both at level I.  These separate 
numeric designations are combined by means of a second table 
for determining percentage evaluations for overall hearing 
impairment. The purpose of this procedure is to determine the 
extent of overall hearing acuity by weighing relevant test 
results from both ears.  When this process is completed for 
this veteran, it results in a noncompensable rating under 
Diagnostic Code 6100.  

Based on these purely mechanical calculations, the Board 
finds that the current noncompensable evaluation for 
bilateral hearing loss has been accurately determined by the 
RO in accordance with the applicable VA regulations.  An 
increased evaluation must be denied.  

Turning to the claim for an increased rating for a left hand 
injury, the veteran testified during his July 1993 hearing 
before the RO that he had injured his left hand, which is his 
dominant hand, when he became involved in an altercation in 
the barracks in Japan.  He could not recall whether x-rays 
had been taken at that time.  He stated that a number of 
years after service, both of his hands were burned by an 
explosion.  During a subsequent hearing in September 1994, 
the veteran said that due to the inservice injury, the bone 
structure of his left hand was displaced and that he had had 
problems with weakness and a popping sound on motion.  
Although he had no restriction on his range of motion, he was 
unable to grip well with that hand.  He added that these 
symptoms did not interfere with driving a car and that he did 
not take pain medications for his left hand.  

Subsequent medical evidence includes a letter from Dr. Reese, 
the veteran's physician, stating that the veteran had had 
increasing discomfort in his left hand.  Examination revealed 
moderate to moderately-severe tenderness over the first 
carpal-metacarpal joint consistent with osteoarthritis, 
possibly caused by the hand injury.  Although he did suffer 
from severe scarring of the hand due to extensive burns, Dr. 
Reese believed that some of the functional loss in the left 
hand was due to the musculoskeletal problems arising from the 
older traumatic injury.  An x-ray report accompanying this 
letter clearly (but inexplicably), referred to the right 
hand.  

VA examination in April 1994 noted that in 1955 the veteran 
allegedly injured the second metacarpal phalangeal joint of 
the left hand in a fist fight in Japan.  The injury was said 
to have affected the knuckle of the index finger.  This 
injury, however, had been complicated by severe third-degree 
burn injuries which had occurred in December 1989 as the 
result of an explosion of a malfunctioning natural gas 
heater.  The veteran is left handed and apparently the burns 
caused an ankylosis of the fifth digit of the left hand, 
along with scarring of the hands.  He specifically reported 
having some problems with the metacarpal phalangeal joint of 
the index finger, which hurt and made a grinding, popping 
sound when he moved it.  Examination of the hands revealed 
third-degree burn scars on the dorsa of both hands, with 
scarring extending up to the wrists.  There was ankylosis of 
the proximal interphalangeal joint and distal interphalangeal 
joint of the fifth digit of the left hand, as well as 
weakness of hand grip bilaterally and also weakness on 
abducting and adducting the digits of both hands.  The 
examiner stated that these findings were unrelated to the 
metacarpal phalangeal joint of the index finger and were 
considered as the consequences of the burn injuries.  

Residuals of the injuries incurred in the fist fight included 
some posterior displacement of the second metacarpal 
phalangeal joint of the left hand.  The left index finger 
could not be fully extended at the metacarpal phalangeal 
joint.  Maximum extension was achieved to about 20 degrees 
from the neutral position at that point, and the digit could 
not be flexed beyond 55 degrees at the metacarpal phalangeal 
joint.  Thus, there was some restriction of range of motion 
of the index finger of the left hand at the metacarpal 
phalangeal joint.  An x-ray report of the veteran's left hand 
noted a healed fracture of the second metacarpal, unchanged 
as compared with the study of December 1990.  (The December 
1990 x-ray showed slight cortical thickening of the distal 
shaft of the second metacarpal, which may be related to a 
well-healed fracture.  No acute fractures or soft tissue 
swelling was identified, and the radiocarpal alignment 
appeared well maintained.)  The diagnosis pertinent to the 
service-connected injury was degenerative joint disease of 
the metacarpal phalangeal joint of the second digit, left 
hand, post-traumatic with objective findings.  The Board has 
examined photographs taken in conjunction with this 
examination, which reveal that the veteran is able to form a 
fist with his left hand and to touch the fingertip of the 
left index finger to the palm of his left hand.  

Ankylosis of the index finger, both favorable and 
unfavorable, in either the major or minor upper extremity, is 
rated a maximum 10 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5225.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  Dorland's Illustrated Medical Dictionary at 91.  

A regulatory note at the beginning of the section for 
evaluating ankylosis of fingers states that in classifying 
the severity of ankylosis and limitation of motion, if only 
one joint of a digit is ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within two inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  
Extremely unfavorable ankylosis will be rated as amputation.  
The evidence does not show extremely unfavorable ankylosis 
because the veteran was able to form a fist with his left 
hand and to touch the fingertip of the left index finger to 
the palm of his left hand.  

Moreover, the evidence does not show that the left metacarpal 
phalangeal joint is ankylosed.  The veteran does have some 
restriction of motion of the left index finger at the 
metacarpal phalangeal joint attributable to the service 
injury, but x-ray evidence does not show ankylosis.  

Because the VA examiner noted that the veteran complained 
that his left index finger hurt and made a popping noise on 
motion, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 and the holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995), but notes that there is no objective 
evidence of any functional loss due to pain, no evidence of 
disuse atrophy, and no evidence of visible behavior on the 
part of the claimant which would support a compensable rating 
under these regulations.  

Accordingly, the Board finds that the veteran's left hand 
injury has been appropriately evaluated as noncompensable.  

Although the Board has also considered the applicability of 
the reasonable doubt doctrine in reference to the above two 
claims, there is no approximate balance of positive and 
negative evidence with respect to either issue which would 
permit the application of that doctrine.  38 U.S.C.A. 
§ 5107(b).  

III.  Multiple Noncompensable Service-Connected Disabilities

The veteran has also contended that he should be awarded a 10 
percent rating due to multiple noncompensable service-
connected disabilities.  Under 38 C.F.R. § 3.324, whenever a 
veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree, the rating 
agency is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  

The evidence shows that the veteran has been granted service 
connection at noncompensable evaluations for a bilateral 
hearing loss and for a left hand injury.  These disabilities, 
in the Board's opinion, do not clearly interfere with normal 
employability and thus do not warrant a 10 percent 
evaluation.  The claim is thus denied.  


ORDER

Service connection for a gastrointestinal disorder, to 
include hiatal hernia, gastroesophageal reflux disorder, 
diverticulosis, and gastric ulcer, is denied.  

Service connection for hip and back injuries is denied.

Service connection for residuals of mustard gas exposure, to 
include a scar on the right arm, itching of the eyes, and a 
lung disorder, is denied

Service connection for residuals of mustard gas exposure, to 
include a scar on the right arm, itching of the eyes, and a 
lung disorder, is denied.  

A compensable evaluation for bilateral defective hearing is 
denied.  

A compensable evaluation for a left hand injury is denied.  

A 10 percent evaluation based on multiple, noncompensable 
service-connected disabilities is denied.  


REMAND

The veteran contends that he injured his left knee during 
parachute training.  Most of his service medical records are 
missing.  However, there is medical history recorded shortly 
after he was separated from the service to the effect that he 
had left knee pain and giving- way in service.  The Board is 
of the opinion that he should be afforded a VA orthopedic 
examination to determine the nature and etiology of left knee 
disorder.  

Accordingly, this case is REMANDED for the following actions:

The veteran should be scheduled for a VA 
orthopedic examination to determine the 
current nature and etiology of left knee 
disorder.  The claims file should be made 
available to the examiner before the 
examination for proper review of the 
medical history.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  If chronic disability of the 
left knee is present, the examiner is 
requested to answer the following 
question: Is it at least as likely as not 
that chronic left knee disability is the 
result of an incident or incidents of 
service?  The rationale for any opinion 
expressed should be explained.  

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1996)(Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are 
met.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  No action is required of the veteran unless he is 
notified.  


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

